EXHIBIT 10.1 EXECUTION VERSION Published CUSIP Number: 248693AC7 Deal 248693AD5 Revolving 248693AE3 Term Loans 248693AH6 Credit Linked Deposits AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15, 2006, Among DENNY’S, INC., DENNY’S REALTY, LLC, as Borrowers, DENNY’S CORPORATION, DENNY’S HOLDINGS, INC., DFO, LLC, as Guarantors, THE LENDERS NAMED HEREIN, BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent, BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I. Definitions 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of Loans and Borrowings 30 SECTION 1.03 Terms Generally 30 SECTION 1.04 Accounting Terms; GAAP 30 SECTION 1.05 Letter of Credit Amounts 31 ARTICLE II. The Credits 31 SECTION 2.01 Commitments and Funding of Credit-Linked Deposits 31 SECTION 2.02 Loans 31 SECTION 2.03 Requests for Borrowings 32 SECTION 2.04 Revolving Letters of Credit 33 SECTION 2.05 Funding of Borrowings 42 SECTION 2.06 Interest Elections 43 SECTION 2.07 Termination and Reduction of Commitments 44 SECTION 2.08 Repayment of Loans; Evidence of Debt 49 SECTION 2.09 Prepayment; Optional Reduction of Credit Linked Deposits 50 SECTION 2.10 Fees 51 SECTION 2.11 Interest 53 SECTION 2.12 Alternate Rate of Interest 54 SECTION 2.13 Increased Costs 54 SECTION 2.14 Break Funding Payments 55 SECTION 2.15 Taxes 56 SECTION 2.16 Payments Generally, Pro Rata Treatment, Sharing of Setoffs 57 SECTION 2.17 Mitigation Obligations, Replacement of Lenders 60 SECTION 2.18 Covenant of Collateral Agent 60 SECTION 2.19 LC Facility Letters of Credit 61 SECTION 2.20 Credit-Linked Deposit Account 70 SECTION 2.21 Failure to Satisfy Conditions Precedent; Obligations of the Lenders Several 72 ARTICLE III. Representations and Warranties 72 SECTION 3.01 Organization; Powers 73 SECTION 3.02 Authorization 73 SECTION 3.03 Enforceability 73 SECTION 3.04 Governmental and Third Party Approvals 73 SECTION 3.05 Financial Statements 73 SECTION 3.06 No Material Adverse Change 74 SECTION 3.07 Title to Properties, Possession Under Leases 74 i TABLE OF CONTENTS (continued) Page SECTION 3.08 Subsidiaries 75 SECTION 3.09 Litigation; Compliance with Laws 75 SECTION 3.10 Agreements; No Default 75 SECTION 3.11 Federal Reserve Regulations 75 SECTION 3.12 Investment Company Act, Public Utility Holding Company Act, Federal Power Act 76 SECTION 3.13 [RESERVED] 76 SECTION 3.14 Tax Returns 76 SECTION 3.15 No Material Misstatements 76 SECTION 3.16 Employee Benefit Plans 76 SECTION 3.17 Environmental Matters 77 SECTION 3.18 Insurance 77 SECTION 3.19 Security Documents 78 SECTION 3.20 Labor Matters 78 SECTION 3.21 Solvency 79 SECTION 3.22 Intellectual Property 79 ARTICLE IV. Conditions of Lending 79 SECTION 4.01 All Credit Events 79 SECTION 4.02 Conditions of Initial Credit Event 80 ARTICLE V. Affirmative Covenants 84 SECTION 5.01 Existence, Businesses and Properties 84 SECTION 5.02 Insurance 85 SECTION 5.03 Obligations and Taxes 85 SECTION 5.04 Financial Statements, Reports, etc 86 SECTION 5.05 Litigation and Other Notices 87 SECTION 5.06 Employee Benefits 87 SECTION 5.07 Maintaining Records, Access to Properties and Inspections 88 SECTION 5.08 Use of Proceeds 88 SECTION 5.09 Compliance with Environmental Laws 88 SECTION 5.10 Preparation of Environmental Reports 88 SECTION 5.11 Additional Subsidiaries 89 SECTION 5.12 Further Assurances 89 SECTION 5.13 Cash Management Arrangements 89 SECTION 5.14 Mortgages on Specified Properties 90 ARTICLE VI. Negative Covenants 90 SECTION 6.01 Indebtedness 90 SECTION 6.02 Liens 91 ii TABLE OF CONTENTS (continued) Page SECTION 6.03 Sale and Lease-Back Transactions 92 SECTION 6.04 Investments, Loans and Advances 92 SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 93 SECTION 6.06 Dividends and Distributions, Restrictions on Ability of Subsidiaries to Pay Dividends 95 SECTION 6.07 Transactions with Affiliates 96 SECTION 6.08 Other Indebtedness and Agreements 96 SECTION 6.09 Operating Leases 98 SECTION 6.10 Capital Expenditures, Acquisitions 98 SECTION 6.11 Consolidated Total Debt Ratio 98 SECTION 6.12 Consolidated Senior Secured Debt Ratio 99 SECTION 6.13 Consolidated Fixed Charge Coverage Ratio 99 SECTION 6.14 Business of Parent, the Borrowers and the Subsidiaries 99 SECTION 6.15 Accounting Policies and Fiscal Year SECTION 6.16 Hedging Agreements ARTICLE VII. Events of Default ARTICLE VIII. The Administrative Agent SECTION 8.01 Appointment and Authority SECTION 8.02 Rights as a Lender SECTION 8.03 Exculpatory Provisions SECTION 8.04 Reliance by Administrative Agent SECTION 8.05 Delegation of Duties SECTION 8.06 Resignation of Administrative Agent SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders SECTION 8.08 No Other Duties, Etc SECTION 8.09 Administrative Agent May File Proofs of Claim SECTION 8.10 Collateral and Guaranty Matters ARTICLE IX. Miscellaneous SECTION 9.01 Notices SECTION 9.02 Waivers, Amendments SECTION 9.03 Expenses, Indemnity; Damage Waiver SECTION 9.04 Successors and Assigns SECTION 9.05 Survival SECTION 9.06 Counterparts; Integration; Effectiveness SECTION 9.07 Severability SECTION 9.08 Right of Setoff iii TABLE OF CONTENTS (continued) Page SECTION 9.09 Governing Law, Jurisdiction, Consent to Service of Process SECTION 9.10 WAIVER OF JURY TRIAL SECTION 9.11 Headings SECTION 9.12 Confidentiality SECTION 9.13 Interest Rate Limitation SECTION 9.14 Obligations Joint and Several SECTION 9.15 Public Lenders SECTION 9.16 No Advisory or Fiduciary Responsibility SECTION 9.17 USA PATRIOT Act Notice SECTION 9.18 Effect on Existing Credit Agreement iv Exhibits and Schedules Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and Assumption Exhibit C Form of Notice of Borrowing Exhibit D Form of Note Exhibit E Form of Compliance Certificate Exhibit F Form of Guarantee and Collateral Agreement Exhibit G Form of Opinion of Alston & Bird LLP Exhibit H Form of Secretary’s Certificate Schedule 1(a) Existing Letters of Credit - Revolving Letter of Credit Schedule 1(b) Existing Letters of Credit - LC Facility Letter of Credit Schedule 1.01(a) Mortgaged Properties
